


Exhibit 10.1


RESTRICTED STOCK UNIT AWARD AGREEMENT
(2015 Performance-Based Award - Special Award)


This Agreement (“Agreement”) is made this <Grant Date> by and between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).


1.    Definitions. Unless otherwise defined in this Agreement, each capitalized
term in this Agreement shall have the meaning given to it in The Progressive
Corporation 2015 Equity Incentive Plan (the “Plan”). Financial and operational
terms used in this Agreement (e.g., references to business units or segments)
are used consistently with the use of those terms in the Company’s Form 10-K
(including exhibits and other documents incorporated therein) for the fiscal
year ended December 31, 2014 (the “Form 10-K”) and Form 10-Q for the fiscal
quarter ended June 30, 2015. It is understood that references herein to any
performance results of the Company mean the applicable operating results of the
Company and its Subsidiaries and Affiliates.


2.    Award of Restricted Stock Units. The Company grants to Participant an
award (the “Award”) of performance-based restricted stock units (“Restricted
Stock Units” or “Units”), pursuant and subject to the Plan. The Award is based
on a target award value of <# of Units> Units (the “Target Award Units”). The
number of Restricted Stock Units that are ultimately earned pursuant to the
Award (if any) will be determined based on the Target Award Units and the
procedures and calculations set forth in this Agreement. Under the calculations
set forth below, the maximum potential Award is a number of Units equal to two
(2.0) times the Target Award Units (the “Maximum Award Units”) plus Dividend
Equivalent Units (defined below).


3.    Condition to Participant’s Rights under this Agreement. This Agreement
shall not become effective, and Participant shall have no rights with respect to
the Award or any Restricted Stock Units, unless and until Participant has fully
executed this Agreement and delivered it to the Company. In the Company’s sole
discretion, such execution and delivery may be accomplished through electronic
means.


4.    Restrictions; Vesting. Subject to the terms and conditions of the Plan and
this Agreement, including the provisions of Paragraph 8 below, Participant’s
rights in and to Restricted Stock Units shall vest, if at all, as follows:


a.    Performance Period. The “Performance Period” shall be the three-year
period commencing with the first day of the Company’s third fiscal quarter of
2015 and ending on the last day of the Company’s second fiscal quarter of 2018.


b.    Certification. The Award shall vest (if at all) only if, to the extent,
and when the Committee certifies:


i.     the extent to which the Company’s performance results have satisfied the
performance criteria set forth in both Subparagraphs c. and d. below; and


ii.     the corresponding number of Restricted Stock Units (if any) that have
vested as a result of such performance.


Such certification shall occur as soon as practicable after the end of the
Performance Period (the date of such certification, the “Certification Date”),
but in any event must occur (if at all) on or before August 31, 2018 (the
“Expiration Date”). If the Committee certifies the vesting of a number of Units
that is less than the Maximum Award Units, then with respect to all other Units
that could have been earned under this Agreement, the Award will terminate and
be forfeited automatically.


c.    Profitability Requirement. The Award shall not vest unless the Company has
achieved a combined ratio of 96 or less for the last twelve (12) fiscal month
period during the Performance Period,




--------------------------------------------------------------------------------




calculated (i) by reference to the Company’s GAAP financial results, and (ii) in
the manner described in the Form 10-K (the “Profitability Requirement”). This
section is qualified by the provisions of subparagraph (e) below.


d.    Number of Units Vesting. Provided that the Profitability Requirement has
been satisfied, the number of Restricted Stock Units (if any) that vest in
connection with the Award will be determined as follows:


i.
The number of personal auto policies in force included in the Company’s Agency
auto and Direct auto businesses that are a part of the Company’s Personal Lines
segment (“Personal Lines Auto”) and that are combined (or “bundled”) with at
least one other Progressive Personal Insurance Product (as defined below)
(whether issued at the same time or at different times), as a percentage of all
personal auto policies in force included in Personal Lines Auto (the “Bundled
Percentage”) on the last day of the Performance Period (the “Ending Bundled
Percentage”) will be compared to the Bundled Percentage on the last day of the
Company’s second fiscal quarter of 2015 (the “Beginning Bundled Percentage”) to
determine the Growth in the Bundled Percentage (determined as described in
subparagraph ii below). For purposes of determining the Bundled Percentage:



1.
if a policyholder has more than one personal auto policy in force, then all
Progressive Personal Insurance Products attributable to that policyholder shall
be deemed to be combined with only one of such personal auto policies in force;

2.
all personal auto policies in force held by a policyholder and/or a
policyholder’s spouse (including any policy on which any child(ren) of the
policyholder and/or spouse is included) shall be treated as one policy in force;
and

3.
“Progressive Personal Insurance Product” shall mean any of the following
personal insurance products: (A) any insurance product currently underwritten by
the Company or one of its Subsidiaries or Affiliates and included in the
Company’s special lines business unit that is a part of the Company’s Personal
Lines segment; (B) any other personal umbrella insurance policies underwritten
by the Company or one of its Subsidiaries or Affiliates; and (C) any personal
homeowners, condominium owners or renters insurance policies obtained by a
policyholder through Progressive Home Advantage (or any successor program),
including Platinum (or any successor program) (“PHA”), whether underwritten by
the Company or one of its Subsidiaries or Affiliates or by an un-Affiliated
third party insurance company; provided, that for purposes of clarification
only, any non-PHA products offered through Progressive Advantage Agency and for
which the Company or one or more of its Subsidiaries or Affiliates receives only
a commission or referral fee, but which are not included in the Company’s
policies in force calculations, will be excluded from the term “Progressive
Personal Insurance Product.”



ii.
Growth in the Bundled Percentage will be determined by dividing the Ending
Bundled Percentage by the Beginning Bundled Percentage and subtracting one (1).
For example, if the Beginning Bundled Percentage is 10% and the Ending Bundled
Percentage is 13%, then the growth in the Bundled Percentage is 30% (13% /10%
-1=1.30-1=.30=30%).



iii.
If the Growth in the Bundled Percentage is at least twenty percent (20%), then
the applicable calculation required by the following table will determine the
number of Restricted Stock Units vesting:







--------------------------------------------------------------------------------




Growth in the Bundled Percentage
Determination of the Number of Units Vesting
If Growth in the Bundled Percentage is 40% or more
The number of Units to vest will equal Target Award Units x 2.0 (i.e., the
Maximum Award Units)
If Growth in the Bundled Percentage is more than 20% but less than 40%
The number of Units to vest will be in proportion to the extent to which the
Growth in the Bundled Percentage exceeds 20%


Target Award Units x (1.0 + (Growth in the Bundled Percentage - 20) divided by
20)


For example, if the Growth in the Bundled Percentage is 30%, then the Number of
Units that will vest will be:


Target Award Units x (1+((30-20)/20)) or
Target Award Units x 1.5
If Growth in the Bundled Percentage is exactly 20%
The number of Units to vest will equal Target Award Units



iv.
If the Growth in the Bundled Percentage is not at least 20%, or if the
Profitability Requirement has not been satisfied, none of the Award shall vest,
and the Award shall be forfeited in its entirety.



e.    Exclusions.  For purposes of determining whether the Profitability
Requirement is satisfied, to the extent permitted under Section 162(m), the
following items will be excluded from, to the extent that any such item would
otherwise be included in, the calculation of the Company’s combined ratio: (1)
the financial results (if such results can be separately determined)
attributable to the operations of an entity, business, product line or product
that does not constitute a Progressive Personal Insurance Product and that is
acquired or disposed of by the Company, or any of its Subsidiaries or
Affiliates, during the Performance Period; and (2) all other items of gain, loss
or expense determined to be extraordinary or unusual in nature under GAAP that
are recognized or incurred during the Performance Period.


f.    Committee Discretion. Notwithstanding anything to the contrary contained
in this Agreement, at or prior to the time of vesting, the Committee, in its
sole discretion, may reduce the number of Restricted Stock Units that otherwise
would vest according to this Agreement, or eliminate the Award in full. The
Committee, in its sole discretion, may treat individual participants differently
for these purposes. Any such determination by the Committee shall be final and
binding on Participant. Under no circumstances shall the Committee have
discretion to increase the award to Participant in excess of the number of Units
that would have been awarded at vesting based on this Paragraph 4 (excluding
adjustments required by Section 3(c) and/or Section 11 of the Plan).


The Award shall vest in accordance with and subject to the foregoing except to
the extent that, prior to the Committee’s certification of the Award, the Award
has terminated or been forfeited under the terms and conditions of the Plan or
this Agreement.


5.    Expiration of Award. Notwithstanding anything to the contrary in this
Agreement, if Participant’s rights in and to the Award have not vested in
accordance with Paragraph 4 of this Agreement on or before the Expiration Date,
this Award shall expire at 11:59 p.m. on the Expiration Date. Upon such
expiration, the Award shall terminate automatically, and Participant shall have
no further rights with respect to the Award.


6.    Dividend Equivalents. Subject to this Paragraph 6, Participant shall be
credited with Dividend Equivalents with respect to the outstanding Award with
respect to dividends for which a record date occurs prior to the vesting date.
All Dividend Equivalents so credited will be deemed to be reinvested in
Restricted Stock Units on the date that the applicable dividend or distribution
is made to the Company’s shareholders, based on the Target Award Units and any
Units resulting from prior reinvestments of Dividend Equivalents, in the number
of Units determined by dividing the value of the Dividend Equivalents by the
Fair Market Value of the Company’s Stock on such date (rounded to the nearest
thousandth of a whole Unit or as otherwise reasonably determined by the




--------------------------------------------------------------------------------




Company); provided, however, that if Dividend Equivalents cannot be reinvested
in Units due to the operation of Section 3(a) of the Plan, such Dividend
Equivalents will be credited to Participant as a cash value based on the Target
Award Units and any Units resulting from prior reinvestments of Dividend
Equivalents, which cash value shall be held by the Company (without interest)
subject to this Agreement. The Units resulting from the reinvestment of such
Dividend Equivalents (“Dividend Equivalent Units”) and, if applicable, cash
value resulting from such reinvestment, shall be subject to the same terms and
conditions, and shall vest or be forfeited (as applicable) at the same time,
upon the same conditions, and in the same proportion, as the Target Award Units
set forth in this Award; provided, however, that if a vesting date occurs after
the record date for, but before the payment date of, a dividend, then the
Dividend Equivalent Units related to such dividend and to Units vesting on such
vesting date will be paid in cash or in Stock, in the sole discretion of the
Company, as soon as practicable following the payment date for such dividend.


7.    Units Non-Transferable. No Restricted Stock Units (and no Dividend
Equivalent Units) shall be transferable by Participant other than by will or by
the laws of descent and distribution, and then only in accordance with the Plan.
In the event the Award is transferred or assigned pursuant to a court order,
such transfer or assignment shall be without liability to the Company, and the
Company shall have the right to offset against the Award any expenses (including
attorneys’ fees) incurred by the Company, or any or its Subsidiaries or
Affiliates in connection with such transfer or assignment.


8.    Termination of Employment. Except as otherwise provided in the Plan,
including Section 11 (Change in Control Provisions) and Section 14(d) thereof,
if Participant’s employment with the Company or any Subsidiary or Affiliate
terminates for any reason other than death, the Award and all Restricted Stock
Units held by Participant that are unvested or subject to restriction at the
time of such termination shall be forfeited automatically. In the event that
Participant’s employment terminates as a result of Participant’s death, then
this Agreement will remain effective for up to one year after such termination
and the Restricted Stock Units (and Dividend Equivalents) will vest if, when and
to the extent, that the performance measures identified in Paragraph 4 above are
achieved and certified by the Committee pursuant to Paragraph 4 prior to the
earlier to occur of (x) the expiration of such one (1) year period and (y) the
Expiration Date. The balance of the Award, if any, shall be forfeited.


9.    Disqualifying Activity. Notwithstanding any other provision of this
Agreement, if the Committee determines that Participant is engaging in, or has
engaged in, a Disqualifying Activity and that Disqualifying Activity occurred
prior to the vesting of the Award, the Award and all applicable Restricted Stock
Units that are then unvested or subject to restriction shall be forfeited or
deemed to be forfeited automatically as of the Disqualification Date determined
by the Committee and, if the vesting has already occurred, the provisions of
Section 10(b)(ii) of the Plan will apply. Any determination by the Committee
that the Participant is engaging in, or has engaged in, any Disqualifying
Activity, and of the Disqualification Date, shall be final and conclusive on
Participant.


10.    Delivery at Vesting. Subject to the provisions of the Plan and this
Agreement, upon vesting of all or part of the Award, the Company shall deliver
to Participant one share of the Company’s Stock in exchange for each such vested
Restricted Stock Unit and for each Dividend Equivalent Unit related thereto, and
the remaining Restricted Stock Units (if any) shall be cancelled. Unless
determined otherwise by the Company at any time prior to the applicable
delivery, each fractional Restricted Stock Unit shall vest and be settled in an
equal fraction of a share of the Company’s Stock. The delivery of such shares of
Stock shall be on or as soon as practicable following the Certification Date,
but in no event later than March 15 of the calendar year following the year in
which the Certification Date occurred.


11.    Taxes. No later than the date as of which an amount relating to the Award
first becomes taxable, Participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any Taxes
and other items of any kind required by law to be withheld with respect to such
amount. The obligations of the Company under the Plan and this Agreement shall
be conditioned on such payment or arrangements and the Company and its
Subsidiaries and Affiliates, to the extent permitted by law, shall have the
right to deduct any such taxes from any payment of any kind otherwise due to
Participant. At vesting, Restricted Stock Units awarded under this Agreement
will be valued at the Fair Market Value of the Company’s Stock on such date.




--------------------------------------------------------------------------------






Participant must satisfy the minimum statutory tax withholding obligations
resulting from the vesting of Restricted Stock Units (“Minimum Withholding
Obligations”) either (a) by surrendering to the Company Restricted Stock Units
that are then vesting with a value sufficient to satisfy the Minimum Withholding
Obligations, or (b) by paying to the Company the appropriate amount in cash or,
if acceptable to the Company, by check or other instrument. Unless Participant
advises the Company, during the Company’s second fiscal quarter of 2018, of his
or her election to use an alternative payment method, Participant shall be
deemed to have elected to surrender to the Company Restricted Stock Units that
are then vesting with a value sufficient to satisfy the Minimum Withholding
Obligations.


Under no circumstances will Participant be entitled to satisfy any Minimum
Withholding Obligations by surrendering Restricted Stock Units that are not then
vesting or any Restricted Stock. Any election by Participant to satisfy Minimum
Withholding Obligations by surrendering Stock owned by Participant prior to the
date of such satisfaction must be approved in advance by the Committee. All
payments, surrenders of Units or Stock, elections or requests for approval must
be made by Participant in accordance with such procedures as may be adopted by
the Company in connection therewith, and subject to such rules as have been or
may be adopted by the Committee.


12.    Non-Solicitation. In consideration of the Award made to Participant under
this Agreement, for a period of twelve (12) months immediately following
Participant's “Separation Date” (defined below), Participant shall not directly
or indirectly recruit or solicit for hire, or hire, or assist in any manner in
the recruitment, solicitation for hire or hiring, of any employee or officer of
the Company or any of its Subsidiaries or Affiliates, or in any way induce any
such employee or officer to terminate his or her employment with the Company or
any of its Subsidiaries or Affiliates. For purposes of this Paragraph 12,
"Separation Date" means the date on which Participant's employment with the
Company or one of its Subsidiaries or Affiliates is terminated for any reason.


13.    Recoupment. If the Securities and Exchange Commission adopts final rules
under Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act that require, as a condition to the Company’s continued listing on a
national securities exchange, that the Company develop and implement a policy
requiring the recovery of erroneously awarded compensation, and such regulations
are applicable to Participant and the Award granted pursuant to this Agreement,
then the following shall apply:


In the event that the Company is required to prepare a restatement of one or
more of its financial statements due to the material noncompliance of the
Company with any financial reporting requirement under the federal securities
laws, the Company will be entitled to recover from Participant, and Participant
will promptly upon written demand return to the Company (whether or not
Participant remains an employee of the Company at the time of such restatement
or thereafter), the amount of any Award granted hereunder that (i) was paid or
distributed to Participant (or any assignee or transferee permitted under
Paragraph 7 above) during the three year period preceding the date on which the
Company is required to prepare such restatement, and (ii) is in excess of what
would have been paid or distributed to Participant (or any such assignee or
transferee) under the restatement, or such other amount as may be required by
the rules of the Securities and Exchange Commission or, if applicable, the New
York Stock Exchange.


The provisions of this Paragraph 13 are in addition to the rights of the Company
as set forth in Section 14(h) of the Plan.


14.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties relating to the
Award, provided that the Agreement shall be at all times subject to the Plan.


15.    Amendment. The Committee may amend the terms of this Award to the fullest
extent permitted by Section 12 of the Plan.


16.     Acknowledgments. Participant: (a) acknowledges receiving a copy of the
Plan Description relating to the Plan, and represents that he or she is familiar
with all of the material provisions of the Plan, as set forth in




--------------------------------------------------------------------------------




such Plan Description; (b) accepts this Agreement and the Award subject to all
provisions of the Plan and this Agreement; and (c) agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee relating
to the Plan, this Agreement or the Award.


Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound by this Agreement, by
electronically accepting the Award pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.




THE PROGRESSIVE CORPORATION




By: /s/     Charles E. Jarrett        
Vice President & Secretary






